DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “object-based encoding unit”, “object loudness encoding unit” in claim 9; and “encoder” and “decoder” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 and 14 of prior U.S. Patent No. 9947325. This is a statutory double patenting rejection.




1. A decoder for generating an audio output signal comprising one or more audio output channels, wherein the decoder comprises: a receiving interface for receiving an audio input signal comprising a plurality of audio object signals, for receiving loudness information on the audio object signals, and for receiving rendering information indicating whether one or more of the audio object signals shall be amplified or attenuated, and a signal processor for generating the one or more audio output channels of the audio output signal, wherein the receiving interface is configured to receive a downmix signal comprising one or more downmix channels as the audio input signal, wherein the one or more downmix channels comprise the audio object signals, and wherein the number of the one or more downmix channels is smaller than the number of the audio object signals, wherein the receiving interface is configured to receive downmix information indicating how the audio object signals are mixed within the one or more downmix channels, wherein the receiving interface is configured to 

3. The decoder according to claim 2, wherein the signal processor is configured to generate the modified audio signal by modifying the audio input signal by amplifying or attenuating the audio object signals of the audio input signal according to the rendering information, and wherein the signal processor is configured to generate the audio output signal by applying the loudness compensation value on the modified 
4. The decoder according to claim 1, wherein each of the audio object signals of the audio input signal is assigned to exactly one group of two or more groups, wherein each of the two or more groups comprises one or more of the audio object signals of the audio input signal, wherein the receiving interface is configured to receive a loudness value for each group of the two or more groups as the loudness information, wherein the signal processor is configured to determine the loudness compensation value depending on the loudness value of each of the two or more groups, and wherein the signal processor is configured to generate the one or more audio output channels of the audio output signal from the audio input signal depending on the loudness compensation value. 


6. The decoder according to claim 1, wherein each of the audio object signals of the audio input signal is assigned to exactly one group of exactly two groups as the two or more groups, wherein each of the audio object signals of the audio input signal is either assigned to a foreground object group of the exactly two groups or to a background object group of the exactly two groups, wherein the receiving interface is configured to receive the loudness value of the foreground object group, wherein the receiving interface is configured to receive the loudness value of the background object group, wherein the signal processor is configured to determine the loudness compensation value depending on the loudness value of the foreground object group, and depending on the loudness value of the background object group, and wherein the signal processor is configured to generate the one or more audio output channels of the audio output signal from 

7. The decoder according to claim 6, wherein the signal processor is configured to determine a loudness compensation value .DELTA.L according to the formula .DELTA..times..times..times..times..times..times..times. ##EQU00024## wherein K.sub.FGO indicates the loudness value of the foreground object group, wherein K.sub.BGO indicates the loudness value of the background object group, wherein m.sub.FGO indicates a rendering gain of the foreground object group, and wherein mBGO indicates a rendering gain of the background object group. 

8. The decoder according to claim 6, wherein the signal processor is configured to determine a loudness compensation value .DELTA.L according to the formula .DELTA..times..times..function..times..times..times..times..times. ##EQU00025## wherein L.sub.FGO indicates the loudness value of the foreground object 

9. An encoder, comprising: an object-based encoding unit for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and an object loudness encoding unit for encoding loudness information on the audio object signals, wherein the loudness information comprises one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals, wherein the object-based encoding unit is configured to receive the audio object signals, wherein each of the audio object signals is assigned to exactly one of two or more groups, wherein each of the two or more groups comprises one or more of the audio object signals, wherein the object-based encoding unit is configured to downmix the audio object 

10. The encoder according to claim 9, wherein the two or more groups are exactly two groups, wherein each of the audio object signals is assigned to exactly one of the exactly two groups, wherein each of the exactly two groups comprises one or more of the audio object signals, wherein the object-based encoding unit is configured to downmix the audio object signals, being comprised by the exactly two groups, to acquire a downmix signal comprising one or more downmix audio channels as the encoded audio signal, 
11. A system comprising: an encoder according to claim 9 for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and a decoder for generating an audio output signal comprising one or more audio output channels, wherein the decoder comprises: a receiving interface for receiving an audio input signal comprising a plurality of audio object signals, for receiving loudness information on the audio object signals, and for receiving rendering information indicating whether one or more of the audio object signals shall be amplified or attenuated, and a signal processor for generating the one or more audio output channels of the audio output signal, wherein the receiving interface is configured to receive a downmix signal comprising one or more downmix channels as the audio input signal, wherein the one or more downmix channels comprise the audio object signals, and wherein the number of the one or more downmix channels is smaller 


12. A method for generating an audio output signal comprising one or more audio output channels, wherein the method comprises: receiving an audio input signal comprising a plurality of audio 

14. A method for encoding, comprising: encoding an audio input signal comprising a plurality of audio object signals, and encoding loudness information on the audio object signals, wherein the loudness information comprises one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals, wherein each of the audio object signals is assigned to exactly one of two or more groups, wherein each of the two or more groups comprises one or more of the audio object signals, wherein encoding the loudness information on the audio object signals is conducted by downmixing the audio object signals, being comprised by the two or more groups, to acquire a 

15. The method according to claim 14, wherein the two or more groups are exactly two groups, wherein each of the audio object signals is assigned to exactly one of the exactly two groups, wherein each of the exactly two groups comprises one or more of the audio object signals, wherein encoding the loudness information on the audio object signals is conducted by downmixing the audio object signals, being comprised by the exactly two groups, to acquire a downmix signal comprising one or more downmix audio channels as the encoded audio signal, wherein the number of the one or more downmix channels is smaller than 





3. The decoder according to claim 2, wherein the signal processor is configured to generate the modified audio signal by modifying the audio input signal by amplifying or attenuating the audio object signals of the audio input signal according to the rendering information, and wherein the signal processor is configured to generate the audio output signal by applying the loudness compensation value on the 

4. The decoder according to claim 1, wherein each of the audio object signals of the audio input signal is assigned to exactly one group of two or more groups, wherein each of the two or more groups comprises one or more of the audio object signals of the audio input signal, wherein the receiving interface is configured to receive a loudness value for each group of the two or more groups as the loudness information, 4849-2381-7149 v.146wherein the signal processor is configured to determine the loudness compensation value depending on the loudness value of each of the two or more groups, and wherein the signal processor is configured to generate the one or more audio output channels of the audio output signal from the audio input signal depending on the loudness compensation value.  


5. The decoder according to claim 1, wherein at least one group of the two or more groups comprises two or more of the audio object signals.  

6. The decoder according to claim 1, wherein each of the audio object signals of the audio input signal is assigned to exactly one group of exactly two groups as the two or more groups, wherein each of the audio object signals of the audio input signal is either assigned to a foreground object group of the exactly two groups or to a background object group of the exactly two groups, wherein the receiving interface is configured to receive the loudness value of the foreground object group, wherein the receiving interface is configured to receive the loudness value of the background object group, wherein the signal processor is configured to determine the loudness compensation value depending on the loudness value of the foreground object group, and depending on the loudness value of the background object group, and wherein the signal processor is configured to generate the one or more audio output channels of the audio output signal from 




 7. The decoder according to claim 6, wherein the signal processor is configured to determine a loudness compensation value AL according to the formula 

    PNG
    media_image1.png
    60
    304
    media_image1.png
    Greyscale

4849-2381-7149 v.147wherein KFGO indicates the loudness value of the foreground object group, wherein KBGO indicates the loudness value of the background object group, wherein mFGo indicates a rendering gain of the foreground object group, and wherein mBGO indicates a rendering gain of the background object group.  


8. The decoder according to claim 6, wherein the signal processor is configured to determine a loudness compensation value AL according to the formula 
    PNG
    media_image2.png
    51
    374
    media_image2.png
    Greyscale




9. An encoder, comprising: an object-based encoding unit for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and an object loudness encoding unit for encoding loudness information on the audio object signals, 4849-2381-7149 v.148wherein the loudness information comprises one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals, wherein the object-based encoding unit is configured to receive the audio object signals, wherein each of the audio object signals is assigned to exactly one of two or more groups, wherein each of the two or more groups comprises one or more of the audio object signals, wherein the 

10. The encoder according to claim 9, 4849-2381-7149 v.149wherein the two or more groups are exactly two groups, wherein each of the audio object signals is assigned to exactly one of the exactly two groups, wherein each of the exactly two groups comprises one or more of the audio object signals, wherein the object-based encoding unit is configured to downmix the audio object signals, being comprised by the exactly two groups, to acquire a downmix signal comprising 
11. A system comprising: an encoder according to claim 9 for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and a decoder for generating an audio output signal comprising one or more audio output channels, wherein the decoder comprises: a receiving interface for receiving an audio input signal comprising a plurality of audio object signals, for receiving loudness information on the audio object signals, and for receiving rendering information indicating whether one or more of the audio object signals shall be amplified or attenuated, and a signal processor for generating the one or more audio output channels of the audio output signal, wherein the receiving interface is configured to receive a downmix signal comprising one or more downmix channels as the audio input signal, wherein the one or more downmix channels comprise the audio object 

12. A method for generating an audio output signal comprising one or more audio output channels, wherein the method comprises: 4849-2381-7149 v.151receiving an audio input signal comprising a plurality of audio object signals, receiving loudness 

13. A method for encoding, comprising: encoding an audio input signal comprising a plurality of audio object signals, and encoding loudness information on the audio object signals, wherein the loudness information comprises one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals, 4849-2381-7149 v.152wherein each of the audio object signals is assigned to exactly one of two or more groups, wherein each of the two or more groups comprises one or more of the audio object signals, wherein encoding the loudness information on the audio object signals is conducted by downmixing the audio object signals, being comprised by the two or more groups, to acquire a downmix signal comprising one or more downmix audio 



14. The method according to claim 13, wherein the two or more groups are exactly two groups, 4849-2381-7149 v.153wherein each of the audio object signals is assigned to exactly one of the exactly two groups, wherein each of the exactly two groups comprises one or more of the audio object signals, wherein encoding the loudness information on the audio object signals is conducted by downmixing the audio object signals, being comprised by the exactly two groups, to acquire a downmix signal comprising one or more downmix audio channels as the encoded audio signal, wherein the number of the one or more downmix channels is smaller than the number of the audio object signals 





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10699722.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention. 

Claim of USPN 10699722			Claim of the application
1. A decoder for generating an audio output signal comprising one or more audio output channels, wherein the decoder comprises: a receiving interface for receiving an audio input signal comprising a plurality of audio object signals, and for receiving rendering information indicating whether one or 
 Dependent claim 3 discloses loudness information.


















2. The decoder according to claim 1, wherein the signal processor is configured to generate the modified audio signal by modifying the audio input signal by amplifying or attenuating the audio object signals of the audio input signal according to the rendering information, and wherein the signal processor is configured to generate the audio output signal by applying the loudness compensation value on the modified audio signal, such that the loudness of the audio output signal is equal to the loudness of the audio input signal, or such that the loudness of the audio output signal is closer to the loudness of the audio input signal than the loudness of the modified audio signal. 

3. The decoder according to claim 1, wherein each of the audio object signals of the audio input signal is assigned to exactly one group of two or more groups, wherein each of the two or more groups 

4. The decoder according to claim 1, wherein at least one group of the two or more groups comprises two or more of the audio object signals. 
 5. The decoder according to claim 1, wherein each of the audio object signals of the audio input signal is assigned to exactly one group of exactly two groups as the two or more groups, wherein each of the audio object signals of the audio input signal is either assigned to a foreground object group of the exactly two groups or to a background object group of the exactly two groups, wherein the 

6. The decoder according to claim 5, wherein the signal processor is configured to determine a loudness compensation value .DELTA.L according to the formula .DELTA..times..times..times..times..times..times. ##EQU00026## wherein K.sub.FGO indicates the loudness value of the foreground object group, wherein K.sub.BGO indicates the loudness value of the background object group, wherein m.sub.FGO indicates a rendering gain of the foreground object group, and wherein 

7. The decoder according to claim 5, wherein the signal processor is configured to determine a loudness compensation value .DELTA.L according to the formula .DELTA..times..times..function..times..times..times..times. ##EQU00027## wherein L.sub.FGO indicates the loudness value of the foreground object group, wherein L.sub.BGO indicates the loudness value of the background object group, wherein g.sub.FGO indicates a rendering gain of the foreground object group, and wherein g.sub.BGO indicates a rendering gain of the background object group. 
8. An encoder, comprising: an object-based encoding unit for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and an object loudness encoding unit for encoding one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals, wherein the object-based encoding unit is configured to receive the audio object signals, wherein 















 9. The encoder according to claim 8, wherein the two or more groups are exactly two groups, wherein each of the audio object signals is assigned to exactly one of the exactly two groups, wherein each of the exactly two groups comprises one or more of the audio object signals, wherein the object-based encoding unit is configured to downmix the audio object 

10. A system comprising: an encoder according to claim 8 for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and a decoder for generating an audio output signal comprising one or more audio output channels, wherein the decoder comprises: a receiving interface for receiving, from the encoder, an audio input signal comprising a plurality of audio object signals, and for receiving rendering information indicating whether one or more of the audio object signals shall be amplified or attenuated, and a signal processor for generating the one or more audio output channels of the audio output signal, wherein the receiving interface is configured to receive, from the encoder, a downmix signal comprising one or more 
















11. A method for generating an audio output signal comprising one or more audio output channels, wherein the method comprises: receiving an audio input signal comprising a plurality of audio object signals, receiving rendering 








13. A method for encoding, comprising: encoding an audio input signal comprising a plurality of audio object signals, and encoding one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals, wherein each of the audio object signals is assigned to exactly one of two or more groups, wherein each of the two or more groups comprises one or more of the audio object signals, wherein encoding the one or more loudness values is conducted by downmixing the audio object signals, being comprised by the two or more groups, to acquire a downmix signal comprising one or more downmix audio channels as the encoded audio signal, wherein the number of the one or more downmix channels is smaller than the number of the audio object signals being 




































14. A non-transitory computer-readable medium comprising a computer program for implementing the method according to claim 13 when being executed on a computer or signal processor. 



2. The decoder according to claim 1, wherein the signal processor is configured to generate the one or more audio output channels of the audio output signal from the audio input signal depending on the rendering information and depending on the loudness compensation value, such that a loudness of the audio output signal is equal to a loudness of the audio input signal, or such that the loudness of the audio output signal is closer to the loudness of the audio input signal than a loudness of a modified audio signal that 

3. The decoder according to claim 2, wherein the signal processor is configured to generate the modified audio signal by modifying the audio input signal by amplifying or attenuating the audio object signals of the audio input signal according to the rendering information, and wherein the signal processor is configured to generate the audio output signal by applying the loudness compensation value on the modified audio signal, such that the loudness of the audio output signal is equal to the loudness of the audio input signal, or such that the loudness of the audio output signal is closer to the loudness of the audio input signal than the loudness of the modified audio signal.  


4. The decoder according to claim 1, wherein each of the audio object signals of the audio input signal is assigned to exactly one group of two or more groups, wherein each of the two or more groups 

5. The decoder according to claim 1, wherein at least one group of the two or more groups comprises two or more of the audio object signals.  

6. The decoder according to claim 1, wherein each of the audio object signals of the audio input signal is assigned to exactly one group of exactly two groups as the two or more groups, wherein each of the audio object signals of the audio input signal is either assigned to a foreground object group of the exactly two groups or to a background object group of the exactly two groups, wherein the 


 7. The decoder according to claim 6, wherein the signal processor is configured to determine a loudness compensation value AL according to the formula 

    PNG
    media_image1.png
    60
    304
    media_image1.png
    Greyscale

4849-2381-7149 v.147wherein KFGO indicates the loudness value of the foreground object group, wherein KBGO indicates the loudness value of the background object group, wherein mFGo indicates a rendering gain of the foreground object group, and 


8. The decoder according to claim 6, wherein the signal processor is configured to determine a loudness compensation value AL according to the formula 
    PNG
    media_image2.png
    51
    374
    media_image2.png
    Greyscale
wherein LFGO indicates the loudness value of the foreground object group, wherein LBGO indicates the loudness value of the background object group, wherein gFGO indicates a rendering gain of the foreground object group, and wherein gBGO indicates a rendering gain of the background object group.

9. An encoder, comprising: an object-based encoding unit for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and an object loudness encoding unit for encoding loudness information on the audio object signals, 4849-2381-7149 v.148wherein the loudness information comprises one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals, 
10. The encoder according to claim 9, 4849-2381-7149 v.149wherein the two or more groups are exactly two groups, wherein each of the audio object signals is assigned to exactly one of the exactly two groups, wherein each of the exactly two groups comprises one or more of the audio object signals, 

11. A system comprising: an encoder according to claim 9 for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and a decoder for generating an audio output signal comprising one or more audio output channels, wherein the decoder comprises: a receiving interface for receiving an audio input signal comprising a plurality of audio object signals, for receiving loudness information on the audio object signals, and for receiving rendering information indicating whether one or more of the audio object signals shall be amplified or attenuated, and a signal processor for generating the one or more audio output channels of the audio output signal, wherein the receiving interface is configured to receive a 

12. A method for generating an audio output signal comprising one or more audio output channels, wherein the method comprises: 4849-2381-7149 v.151receiving an audio 


13. A method for encoding, comprising: encoding an audio input signal comprising a plurality of audio object signals, and encoding loudness information on the audio object signals, wherein the loudness information comprises one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals, 4849-2381-7149 v.152wherein each of the audio object signals is assigned to exactly one of two or more groups, wherein each of the two or more groups comprises one or more of the audio object signals, wherein encoding the loudness information on the audio object signals is conducted by downmixing the audio object signals, being comprised by the two or more groups, to acquire a downmix signal 
14. The method according to claim 13, wherein the two or more groups are exactly two groups, 4849-2381-7149 v.153wherein each of the audio object signals is assigned to exactly one of the exactly two groups, wherein each of the exactly two groups comprises one or more of the audio object signals, wherein encoding the loudness information on the audio object signals is conducted by downmixing the audio object signals, being comprised by the exactly two groups, to acquire a downmix signal comprising one or more downmix audio channels as the encoded audio signal, wherein the number of the one or more downmix channels is smaller than the number of the audio object signals being comprised by the exactly two groups.

15. A non-transitory digital storage medium having stored thereon a computer program for performing the method according to claim 12 when said computer program is run by a computer.  

16. A non-transitory digital storage medium having stored thereon a computer program for performing the method according to claim 13 when said computer program is run by a computer.




Allowable Subject Matter
Claims 1-16 are allowable and will be allowed when the double patenting issue is resolved.  The following is an examiner’s statement of reasons for allowance: Oh et al. (USPG 2010/0286804, hereinafter referred to as Oh) discloses a decoder for generating an audio output signal comprising one or more audio output channels, wherein the decoder comprises: a receiving interface for receiving an audio input signal comprising a plurality of audio object signals (figure 6, the “downmix signal” includes a plurality of audio object signals as indicated in the encoder side, formula in paragraph 49), for receiving loudness information on the audio object signals (paragraph 70-77), and for receiving rendering information indicating whether one or more of the audio object signals shall be amplified or attenuated (figure 6 and/or paragraphs 67-71; OI, RI, and DMG, the MG inherently indicates amplifying or attenuating the signal), and a signal decoding apparatus of figure 6), wherein the receiving interface is configured to receive a downmix signal comprising one or more downmix channels as the audio input signal, wherein the one or more downmix channels comprise the audio object signals (figure 6 and/or paragraphs 67-76, multi-channel audio decoding), and wherein the number of the one or more downmix channels is smaller than the number of the audio object signals (figure 6, steps 830 and 840; only some of the objects are downmix channels that are extracted at step 840), wherein the receiving interface is configured to receive downmix information indicating how the audio object signals are mixed within the one or more downmix channels (figures 6 and 8 and/or paragraphs 67-76 and 81-88; also see encoder side in paragraphs 46-60 for details).
Oh fails to explicitly disclose “wherein the receiving interface is configured to receive one or more further by-pass audio object signals, wherein the one or more further by-pass audio object signals are not mixed within the downmix signal, wherein the receiving interface is configured to receive the loudness information indicating information on the loudness of the audio object signals which are mixed within the downmix signal and indicating information on the loudness of the one or more further by-pass audio object signals which are not mixed within the downmix signal, wherein the signal processor is configured to determine a loudness compensation value depending on the information on the loudness of the audio object signals which are mixed within the downmix signal, and depending on the information on the loudness of the one or more further by-pass audio object signals which are not mixed within the downmix signal, and 4849-2381-7149 v.145wherein the signal processor is configured to generate the one or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Crockett et al. (USPG 2015/0332680) teach a method of object clustering for rendering object-based audio content based on perceptual criteria.  Kim et al. (USPG 2009/0210238) teach a method for encoding and decoding object-based audio signals.  Faller (USPG 2008/0130904) teaches a method for parametric coding of spatial audio with object-based side information.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656